Citation Nr: 1752174	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-20 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1999 to March 18, 1999, and from March 31, 1999 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction now resides with the RO in Anchorage, Alaska.  

The Veteran requested a Board hearing regarding his claim for an increased rating for PTSD.  In a March 2017 report of general information, the Veteran indicated that he would like to cancel his request for a Board hearing regarding his claim for an increased rating for PTSD.  There are no additional requests for a hearing of record.  As such, the Board considers the Veteran's request for a hearing withdrawn.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2017).


FINDING OF FACT

The Veteran failed to report for an April 2016 VA examination scheduled in connection with his claim for an increased rating for service-connected PTSD; good cause for his failure to report has not been shown.  


CONCLUSION OF LAW

Based on the Veteran's failure to report for a VA examination, the Veteran's claim for an increased rating for PTSD must be denied.  38 U.S.C. §§ 1155, 5103, 5103A (West 2012); 38 C.F.R. § 3.655(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  In the instant case, the claim on appeal is for an increased rating, which was filed in September 2010.

There are exceptions where good cause is shown by the Veteran.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and the death of an immediate family member.  38 C.F.R. § 3.655(a).

In the instant case, the record shows that the Veteran was sent a letter in March 2016 notifying him that he would be scheduled for an examination at the Grand Junction VA Medical Center (VAMC) regarding his claim for an increase for his PTSD.  The letter specifically informed the Veteran that when a claimant fails to report for an examination or reexamination without good cause, the claim shall be rated based on the evidence of record or even denied.  Examples of good cause were also provided.  This letter was sent to the Veteran's address in Montrose, Colorado.  The record includes a March 2016 compensation and pension exam inquiry as well, which also lists the same address in Montrose, Colorado.  The Board notes that this is the same address at which previous correspondences were sent to the Veteran.  The record also includes an April 22, 2016, document from the Grand Junction VAMC indicating that the Veteran failed to report for the psych examination scheduled for April 2016.  

As to the Veteran having received notification, in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Here, there is nothing in the record to rebut the presumption of administrative regularity as it pertains to the Veteran's receipt of notice of his scheduled examination.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003) (acknowledging the presumption of administrative regularity, which attaches to the mailing of notice of VA examinations); see also VA Adjudication Procedures Manual M21-1MR, III.iv.3.B.14.d; Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010)).  Additionally, the absence of a notice letter in the file of the date, time, and location of a VA examination does not overcome the presumption of administrative regularity.  Nor has the Veteran alleged lack of notice of the examination date.  

The Veteran also has not provided an explanation for his failure to report for the schedule April 2016 VA examination.  A claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  The Court of Appeals for Veterans Claims has held that "The duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  Additionally, the Court has held that "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Having reviewed the record, the Board finds that the Veteran was notified in March 2016 that a VA examination was scheduled, and he did not report or show good cause for his failure to do so.  Given that the information in the requested examination was necessary to properly adjudicate the claim, the Veteran's failure to report for the examination is critical. Accordingly, the claim for a rating in excess of 70 percent for PTSD must be denied.  See 38 C.F.R. § 3.655(b); Sabonis, 6 Vet. App. at 430.

ORDER

A disability rating in excess of 70 percent for PTSD is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


